Urban Renewal Authority — Agent of City The Oklahoma City Urban Renewal Authority authorized under 11 O.S. 1601 [11-1601] — 11 O.S. 1620 [11-1620] (1961), is an agency of Oklahoma City and not the State.  The Attorney General has had under consideration your letter of March 4, 1968, requesting an opinion, ". . . as to whether or not the Oklahoma City Urban Renewal Authority is considered a State agency; or is it considered an agency of the city or municipality?" Since Oklahoma City has a population of over one hundred thousand, the Oklahoma City Urban Renewal Authority is within the purview of the "Urban Redevelopment Law (Cities of Over 100,000)," 11 O.S. 1961 1601 [11-1601] — 11 O.S. 1620 [11-1620] [11-1620] (1961), of which Section 1607 provides in part: "(a) No Urban Renewal Authority created by this Act shall exercise the authority or powers granted by this Act until after the local governing body shall have determined by resolution that such action is in the public interest and elects to have such authority or powers exercised by the Urban Renewal Authority if one exists or is subsequently established." Thus, under the express provisions of this section, which has been held constitutional by the Oklahoma Supreme Court in Isaacs v. City of Oklahoma City, Okl., 437 P.2d 229, the Urban Renewal Authority does not actually come into being and cannot function unless and until the governing body of the city involved elects by resolution to have the powers granted to the Authority exercised by the Authority.  An Attorney General Opinion to Senator Yates Land, dated June 26, 1959, held: ". . . when such an Authority performs any of its functions, or exercises any of its powers, . . . it does not act as a legal entity that is separate and distinct from the city that brought it into being but simply acts as an agency or instrumentality of the city that brought the Authority into being." We note also that Mr. Justice Lavender, in his opinion in Isaacs v. City of Oklahoma City, supra, p. 237, which dissented in part from the majority (the points of his dissent do not affect the question being considered here), said: "Consideration of all the provisions of the act in question the Urban Redevelopment Law discloses that . . . although the act provides in subsection (a) of Section 9 (Section 1609) that `there is hereby created,' in each incorporated city to which the act is applicable, a public body corporate to be known as the Urban Renewal Authority, does not exist in or for any such city unless and until such city brings it into existence and . . . such an Urban Renewal Authority in exercising urban renewal project powers and authority so vested in it by such city, acts purely as an administrative agency or agent of the city in the city's performance of an authorized public purpose or function of such city; . . . ." Therefore, it is the opinion of the Attorney General that the Oklahoma City Urban Renewal Authority is an agent of the city and not of the State of Oklahoma.  (Penn Lerblance)